             Case 8:18-mj-00556-DUTY Document 4 Filed 11/16/18 Page 1 of 11 Page ID #:588



                                                       \
     A O 93 (Rev. 12/ 09) Search and Seizure Warrant (Page L)

                                                                   Return
     Case No.:
      8:18-MJ-00556



     Inventory of the property taken and name of any person(s) seized:
     [Please provide a description that would be sufficient to demonstrate that the items seized fall within the items authmized to be
     seized pursuant to the warrant (e.g., type of documents, as opposed to "miscellaneous documents") as well as the approximate
     volume of any dbcuments seized (e.g., number of boxes). If reference is made to an attached description of property, specify the
     number of pages to the attachment and any case number appearing thereon.]

          &R__ ~tfu_J) LAu~fZj .




     I declare under p enalty ofp erjury that I am an officer who executed this warrant and that this inventory is correct and
     was returned along with the original warrant to the designated judge through a filing with the Clerk's Office.




    Date:
                                                                ~,~
                                                                  1~                  ~.§f:!lJ/-1 t!~


,USA: PVK for Beth Altman 608-250-5495 (W.D . W i.)
            Case 8:18-mj-00556-DUTY Document 4 Filed 11/16/18 Page 2 of 11 Page ID #:589

                                              U.S. FOOD AND DRUG ADMINISTRATION
                                            OFFICE OF CRIMINAL INVESTIGATIONS




                                              INVENTORY OF ITEMS SEIZED
            CASE NUMBER:               17 -      LAC -     715 -       0257
            DATE OF SEARCH:           10/31/2018                       STARTTIME: 8:14AM          END TIME:     4:45PM
            SITE ADDRESS:             Town Center Business Park 10430 Pioneer Blvd., Unit 3 Santa Fe Springs, CA 90670


ITEM .#         QTY   DESCRIPTION OF EVIDENCE
                      Box of Rhino finished product

   2                  Plastic jar of water based monogramming Ink OPACODE WB ,

   3                  Bag of numerous blister packs containing (pink, yellow, blue, green, gold) capsules

   4                  Bag of multi-color loose pills in plastic bag.

   5                  Bag of 10 empty blister packs

   6                  Bag of loose red capsules in ziplock bag located in a box

   7                  Box containing Exten 2100 3D cards

   8                  Box ofTiger 12000

   9                  Box Macho Man packaging

  10                  Box Rhino double packaging

  11                  Box of Burro 2 en Primavera packaging

  12                  Box of Boss Lion packaging

  13                  Box FX 9000

  14                  Box Boss Lion packaging

  15                  Box of Mens Pride

  16                  Box Sex bomb packaging

  17                  Box Light Blue Caps




OCI Form 4200
            Case 8:18-mj-00556-DUTY Document 4 Filed 11/16/18 Page 3 of 11 Page ID #:590

                                             U.S. FOOD AND DRUG ADMINISTRATION
                                          OFFICE OF CRIMINAL INVESTIGATIONS




                                            INVENTORY OF ITEMS SEIZED



ITEM#           QTY   DESCRIPTION OF EVIDENCE

   18                 BoxVigozen

  19                  Box of Powder Mixer - Location P Box stacked on pallet

  20                  Box of Rlnoceronte -1 200 pcs cards

  21                  Box of Spanish Fly (maroon,black, green pink gloss packaging

  22                  Box containing "Rhino 8" numerous boxes containing capsules.

  23                  Box containing "Rhino 8" numerous boxes containing capsules.

  24                  Box conta ining •Rhino 7" numerous boxes containing capsules.

  25                  Box containing "Rhino 7" nomerou.s boxes containfng capsi.lles.

  26                  Large Box of Rhino Finished products

  27                  Large Box of Rhino Finished Product

  28                  Large Box of Rhino Finished Product

  29                  Large Box of Rhino Finished Product

  30                  Large Box of Rhino Finished Product - Location Son floor pallet

  31                  Large Box of Rhino Finished Product

  32                  Large Box of Rhino Finished Product

  33                  Large Box of Love X Finished Product

  34                  Large Box of Love X Finished Product

 35                   Large Box of Rhino Finished Product




OCI Form 4200
              Case 8:18-mj-00556-DUTY Document 4 Filed 11/16/18 Page 4 of 11 Page ID #:591

                                               U.S. FOOD AND DRUG ADMINISTRATION
                                             OFFICE OF CRIMINAL INVESTIGATIONS




                                               INVENTORY OF ITEM.S SEIZED



rTEM#             QTY   DESCRIPTION OF EVIDENCE

      36                 Large Box ofRhlno Finished Product

      37                Large Box of Various Finished Product

  38                    Large Box of Various Finished Product PVP, Power Zen #7, Power Orgazen

  39                    Large Box of Rh ino 8 Finished Product

  40                    Large Box of Rhino 8 Finished Product

  41                    Large Box of Love XFinished Product

  42                    Large Box of Vigo Zen Finished Product

  43                    Large Box of Love X Finished Product

  44                    Large Box of Power King Finished Product

  45                    Large Box of Xpulse, Rhino 69 XXL Ant, Orgazen Finished Product

  46                    Large Box conta ining Spanish Fly, Rhlno 25/ 12, Boss Lion, Casannova, Rhino 88/69/11112, Black Stallion

  47                    Large Box contain ing Rhino 7, Rhino 69, Rhino 12, Tiger

  48                    Large Box contain ing Finished Product Grand X, Casanova, Happy Time, Black Stallion, XXL Ant

  49                    Large Box conta ining Finished Product Climax, Ing Kung, Casanova, Orgazen

  50                    l arge Box conta ining Finished Product Climax, Plus Xten

  51                    Large Box contain ing Finished Product Giant Power Zen, Genises

 52                     Box cont aining unknown number of boxes which contains"X Pulse 5000" Capsules

 53                     Box containing unknown number of boxes whkh contains"Rhino 8" Capsules




OCI   Form 4200
            Case 8:18-mj-00556-DUTY Document 4 Filed 11/16/18 Page 5 of 11 Page ID #:592

                                             U.S. FOOD AND DRUG ADMINISTRATION
                                           OFFICE OF CRIMINAL INVESTIGATIONS




                                             .INVENTORY OF ITEMS SEIZED



ITEM#           QTY   DESCRIPTION OF EVIDENCE

   54            1     Large box containing King Kung Finished Product

   55                  Large box containing KJng Kung Finished Product

   56                  Large box containing King Kung Finished Product

  57                  Large box containing King Kung Finished Product

  58                  Large box containing "Rhino 7" unknown number of boxes containing capsules

  59                  Large box containing "KJng Kung• unknown number of boxes containing capsules

  60                  Large box containing "King Kung• unknown number of boxes containing capsules

  61                  Large box containing •climax 5000" unknown number of boxes containing capsules

  62                  Large box containing "Love Zen" unknown number of boxes contalnlng capsules

  63                  Large box containing "Rhino 7" unknown number of boxes containing capsules

  64                  Large box containing "Mens Pride" unknown number of boxes contalnfng capsules

  65                  Large box containing "King Kung• unknown number of boxes containing capsules

  66                  Box containing Rh ino Finished Product

  67                  Box containing Vigo zen finished product

  68                  Bo.x containing Rhino 7 finished product

  69                  Box containing Rhino 7 finished product

 70                   Box contain ing Rhino finished product

 71                   Large box of KK Blue• Location S (Item found by H. Yang)




OCI form 4200
            Case 8:18-mj-00556-DUTY Document 4 Filed 11/16/18 Page 6 of 11 Page ID #:593

                                             U.S. FOOD AND DRUG ADMINISTRATION
                                           OFFICE OF CRIMIN.AL INVESTIGATIONS




                                             INVENTORY OF ITEMS SEIZED



ITEM#           QTY   DESCRIPTION OF EVIDENCE

   72                 Box containing Rhino 8 finished product

   73                 Box containing Rhino 8 finished product

   74                 Box of KK Silver flni.shed product

  75                  Box of King Kung Red finished product

  76                  Box of KK Blue finished product

  77                  Box of Power King flnlshed product

  78                  Box of Power King finished product

  79                  Box of King Kung finished product

  80                  Box of Burro Power 30000 packaging

  81                  Box containing Llbi Max Plus packaging

  82                  Box contain ing of FX. 12000 packaging

  83                  Box containing of Alien Power packaging Location Q Pallet (Item found by SA S. Nelson

  84                  Box containing of Goriagra XXX packaging

  85                  Box containing Anaconda packaging

  86                  Box containing Black Monster Lion packaging

  87            1     Box containing Two More Knights packaging

 88                   Box containing EMOJO XXX packaging

 89                   Box containing EXTEN Zen packaging




OCI Form 4200
          Case 8:18-mj-00556-DUTY Document 4 Filed 11/16/18 Page 7 of 11 Page ID #:594

                                           U.S. FOOD AND DRUG ADMINISTRATION
                                        OFFICE OF CRIMINAL INVESTIGATIONS




                                           INVENTORY Of ITEMS SEIZED



ITEM#         QTY   DESCRIPTION OF EVIDENCE

  90                 Box containing MVP packaging


  91                 Box containing Power Zen packaging


  92                Box containing King Kung packaging


  93                Box containing Spanish Fly Black gloss packaglng


  94                Box containing Star 7 5000 .packaging


  95                Box containing Dragon 69 packaging


  96                Box containing HappyTime packaging


  97                Box containing Love X packaging


  98                Box containing FX packaging


  99                Large Box of empty hard capsules


 100                Bo.x containing Libi grow 10000 packaging


 101                Box contain ing ''Wolf 12000ffpackaging


 102                Box containing "Black Mamba•packaging

 103                Box contain ing Gentlemen and 3 Bullets packaging

 104                Box contain ing Orga Zen Gold 5800 packaging

 105                Box containing King Kung packaglng


 106                Box containing Rhino 69 packaging


 107                Box containing Burro en Primavera packaging




00For.m4200
            Case 8:18-mj-00556-DUTY Document 4 Filed 11/16/18 Page 8 of 11 Page ID #:595

                                            U.S. FOOD AND DRUG ADMINISTRATION
                                          OFFICE OF CRIMINAL INVESTIGATIONS




                                            INVENTORY OF ITEMS SEIZED



ITEM#           QTY   DESCRIPTION OF EVIDENCE

  108                  Box containing Jaguar 3D Cards packaging


  109                 Box containing Stag 15000 packaging


  110                 Box contain ing Rhino 25 8000 packag ing


  111                 Box containing Black Stallion 12000 packaging


  11 2                Box containing Spanish   Fly packaging

  113                 Box containing Rhino 200K packaging


  11 4                Box containing .Rhino 07 cards paci<aglng


 115                  Box containing Loco Rhino packaging


  11 6                Box containing Rhino 8 200K packaging

 11 7                 Box containing Rhino 12 200K packaging


 118                  Box containing Loco Rhino 1200 packaging


 119                  Box containing Rh ino 25 200K packag ing


 120                  Box containing Supreme Zen packaging


 121                  Box containing Rhino 7 packaging S


 122                  Box containing Spanish Fly Green packaging


 123                  Box containing New MV7 Days 3500 packaging


 124                  Box containing Rhino 69 packaging


 125                  Box containing Stag 15000 packaging




OCI form 4200
            Case 8:18-mj-00556-DUTY Document 4 Filed 11/16/18 Page 9 of 11 Page ID #:596

                                             U.S. FOOD AND DRUG ADMINISTRATION
                                          OFFICE OF CRIMINAL INVESTIGATIONS




                                             INVENTORY OF ITEMS SEIZED



ITEM#           QTY   DESCRIPTION OF EVIDENCE

  126                 Box containing Rhino 11 SOOK packaging

  127                 Box containing Empty Blister shell packaging

  128                 Box containing Black Stallion packaging • Location G Shelf 2

  129                 Box containing Green Power packaging

  130                 Box containing Sexy lady packaging

  131                 Box containing X-Plus 5000 packaging

  132                 Box containing 3KO Gold XT packaging

  133                 Box containing ACE packaging

  134                 Box containing PS Bottle capsule to hold tablet packaging

  135                 Aluminum foil In box

 136                  Box.containing PS Bottle capsule to hold tablet packaging




OCI Form 4200
      l      I
                  Case 8:18-mj-00556-DUTY Document 4 Filed 11/16/18 Page 10 of 11 Page ID #:597

                                                    U.S. FOOD AND DRUG ADMINISTRATION
                                                  OFFICE OF CRIMINAL INVESTIGATIONS




                                                    INVENTORY OF ITEMS SEIZED
                   CASE NUMBER:              17 -      LAC -     715 •   0257
                   DATE OF SEARCH:
                   SITE ADDRESS:
                                            10/31/2018
                                            ------     - - START TIME: -----
                                                                       8:14AM END TIME: 4:45PM
                                                                                        -  - - --
                                            Town Center Business Park 10430 Pioneer Blvd., Unit 3 Santa Fe Springs, CA 90670


ITEM#                  QTY   DESCRIPTION OF EVIDENCE
                             Large bag of Financial/ Bank/Misc. docs

      2                      Bag of Estimate sheets, UPS labels, Hasim Supply Inventory, paper order form, designs materials

      3                      Bag containing Hasim Summer capsule tnvnetory.

      4                      Envelope of misc. papers wlth quantity l 's .for blister pack and pills.· Location D and E in box under
                             shelf on table. (Items found by SA 5. Kelley)




0(1       Form 4.200
   Case 8:18-mj-00556-DUTY Document 4 Filed 11/16/18 Page 11 of 11 Page ID #:598

   fl).S97 (Rff. 4-1 J-201 S)


                                   UNITED STATES DEPARTMENT OF JUSTICE
                                       FEDERAL BUREAU OF INVESTIGATION
                                              Receipt for Property

  euc ID:      334D ,, LA ,, i,i,7\!lcfi
                    /fl -?I --Jf


                                                  r
            On (dam)                                   s) listod below were:
                                                      Collected/Seized
                                                      Recoivod From
                                                      Recumed To
                                                      Released To

(Name) -        -    - -- - - -- - -- - -- - - - - -- - -- - - - - - - -
(StrfflAddrcss)        f0t30     P ~ JJ)v.-1. ~ fr-                  ~'-#:,}'         4A
ccity)   s,,P71'r: k            f1PI.J~, ck                                    (J -
                                       '

Description ofltem (s): _ _ _ _ _ __ __ _ _ _ _ _ _ _ _ _ __ __                                _ _ _ __

(t) T~k\A: 1- t2i'P'r-'~ ~~ ~d"½




                                                        Received From:
                                                                                           (Signature}

                                                        Printed Name/l'Jtle:
